******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
             STATE v. ROMANKO—CONCURRENCE

  PALMER, J., concurring in the judgment. I agree with
the majority that the Appellate Court properly affirmed
the conviction of the defendant, Todd R. Romanko. I
disagree, however, with the majority’s conclusion that
the Appellate Court properly determined that the trial
court did not abuse its discretion when it precluded
the defendant from performing the walk and turn and
the one leg stand field sobriety tests in the presence of
the jury.
   The majority reaches this conclusion on the basis of
its determination that the defendant’s claim on appeal
was never raised in the trial court. Specifically, the
majority asserts that, although the defendant now con-
tends that he sought to perform the field sobriety tests
at issue to demonstrate for the jury that he is unable
to perform them due to a preexisting knee injury, ‘‘[t]he
colloquy between the court and the parties reveals that
both the court and the parties understood that the pur-
pose of the proposed evidence was to reenact [those]
tests.’’ Text accompanying footnote 9 of the majority
opinion. The majority then explains that, because the
purpose of the demonstration was to reenact the defen-
dant’s performance of the tests, and not, as the defen-
dant claims, to demonstrate that he is unable to perform
them even in a sober state, under any conditions; see
footnote 9 of the majority opinion; the trial court did
not abuse its discretion in precluding the demonstration
because it was not possible to replicate in court the
conditions that existed when the defendant performed
the tests at the time of his arrest.1
   I disagree with the majority because the trial tran-
script reveals that the purpose of the proposed demon-
stration was to establish that the defendant is unable
to perform the tests even under the best of conditions
and, therefore, to bolster his claim that it was his injury,
and not his allegedly intoxicated condition, that caused
him to fail the sobriety tests on the night of his arrest.
Because the conditions in the courtroom were perfectly
adequate to permit such a demonstration, I agree with
the defendant that the trial court abused its discretion
in precluding it. I nevertheless concur in the judgment
because there is no reasonable possibility that the jury
would have found the defendant not guilty even if he
had been allowed to perform the tests at trial.
  As the majority explains, the defendant was con-
victed of operating a motor vehicle while under the
influence of intoxicating liquor or drugs. At trial, the
defendant testified that he was unable to perform the
mobility based field sobriety tests that were adminis-
tered to him at the time of his arrest due to a preexisting
knee injury. Specifically, when defense counsel asked
him whether the arresting officer ‘‘wanted [him] to per-
form a test’’ and whether he was ‘‘comfortable doing
that test,’’ the defendant responded: ‘‘No. . . . I’m not
comfortable with that. I told him that I wouldn’t be able
to do it. I . . . five years before . . . hurt my leg really
bad; my knee went out of socket when I flipped over
a dirt bike on a road.’’ Defense counsel then turned to
the court and stated: ‘‘Your Honor, at this time, [the]
defense would request [that] demonstrative evidence
be introduced.’’ The court responded that it would pre-
fer to view the proffered demonstration outside the
presence of the jury and excused the jury from the
courtroom. After the jury was excused, defense counsel
told the court that the defendant ‘‘would like to show
the jury how [he] performed the [heel to toe and one
leg stand field sobriety] test[s] physically.’’ The assistant
state’s attorney objected to this demonstration, arguing
that it was ‘‘extremely inappropriate. He’s asking to try
to perform a test today that he was asked to perform
a year ago. . . . It’s not proper. He can do anything he
wants now. He can do cartwheels now if he wishes,
and I don’t see how that’s going to explain how he
performed the test on [the night of his arrest].’’ The
court then asked defense counsel how he could guaran-
tee that it would be a fair and accurate representation
of the defendant’s performance of the tests. Defense
counsel responded: ‘‘Well, the jury can see that this is
not occurring on that date, Your Honor. The jury can
take into account that [this] is a present physical [dem-
onstration and that the defendant’s] performance of it
is similar if not identical to that day since, in a sober
condition, [the] defendant performs the test the same
way.’’ The court then asked defense counsel how the
jury would be able to compare the two performances.
Defense counsel responded that the jurors already had
heard the testimony of the arresting officer, who had
described ‘‘what the [defendant] looked like when he
performed the test . . . .’’ The court then asked
defense counsel whether he was ‘‘claiming that [the
defendant] is somehow an expert on these tests and
can enlighten the jury somehow . . . . [A]m I missing
something?’’ Defense counsel responded that the defen-
dant was not claiming to be an expert but was simply
a person with ‘‘a disability,’’ which the jurors should
be allowed to see ‘‘for themselves’’ so that they could
properly decide ‘‘whether he’s credible or not . . . .’’
When defense counsel finished speaking, the court
stated that it was ‘‘not going to allow that kind of demon-
strative evidence, basically, because we cannot recreate
the scene. It would be inappropriate to have the defen-
dant demonstrate what he thinks occurred on that
night.’’
  Contrary to the majority, I do not believe that the
defense was merely asking the court to allow the defen-
dant to ‘‘reenact’’ his performance of the tests on the
night of the arrest. To the contrary, it is apparent that
the defense was requesting to have the defendant per-
form the tests in the courtroom so that the jury could
judge for itself whether, as the defendant claimed, his
knee injury prevented him from performing such tests
even in a sober condition. I therefore believe it is inaccu-
rate for the majority to assert that even defense counsel
‘‘understood that the purpose of the proposed evidence
was to reenact the walk and turn and the one leg stand
tests’’; text accompanying footnote 9 of the majority
opinion; and that ‘‘defense counsel repeatedly indicated
that the purpose of the offer was to reenact the defen-
dant’s performance of the tests.’’ Not only did defense
counsel never use the words ‘‘reenact’’ or ‘‘reen-
actment,’’ he plainly stated that the jury would under-
stand that what they were seeing was a ‘‘present
physical [demonstration],’’ the point of which was to
show how the defendant’s disability affects his ability
to perform a field sobriety test, intoxicated or sober.
Moreover, to the extent that defense counsel consid-
ered the demonstration to be something akin to a reen-
actment, it was due to the fact that, according to defense
counsel, the defendant’s performance would be ‘‘similar
if not identical’’ to the performance he gave on the night
of his arrest because he undoubtedly would be unable
to perform the tests due to his disability.
   Even if, as the majority contends, the court and the
parties were in agreement that the demonstration was
intended to be a simple reenactment of the tests, the
majority fails to explain why the trial court properly
concluded that the dissimilarity between the conditions
in court and the conditions that existed on the night of
the arrest constituted cause to disallow the demonstra-
tion. Nor did the trial court offer any explanation for
its decision. In fact, the conditions in the courtroom
were perfectly adequate to permit the proffered demon-
stration. Indeed, this is not a case in which the defen-
dant contended that external conditions, such as an
uneven road surface or inclement weather, impeded his
ability to perform a field sobriety test. If it was, then I
believe it would have been perfectly proper for the trial
court to preclude the demonstration on the ground that
the conditions required to ensure the reliability and
accuracy of the demonstration could not be replicated
in court. The defendant, however, claimed that a knee
injury prevented him from performing the tests at issue
and that that was the reason he failed the tests. In view
of the nature of this claim, all that was needed to ensure
a reasonably fair and accurate demonstration was the
defendant and a flat surface for him to walk on.2
   I concur in the judgment, however, because the trial
court’s error in precluding the proffered demonstration
was harmless by any measure. As the majority notes,
shortly before his arrest, the defendant entered the
home of a complete stranger, Cheryl Byrne, in a dishev-
eled state, appearing glossy eyed and looking for some-
one by the name of ‘‘Gerry.’’ He left only when con-
fronted by Byrne’s German shepherd dog. Byrne wrote
down the defendant’s license plate number and immedi-
ately contacted the police. Shortly thereafter, a Farm-
ington police officer spotted the defendant’s car swerv-
ing and crossing the yellow median. After the officer
pulled the defendant over and approached his vehicle,
the officer observed that the defendant’s breath smelled
of alcohol, and that he exhibited slurred speech and
had an open twenty-four ounce beer can on the floor
of the vehicle. The defendant also admitted to having
been at a bar earlier that evening. In light of this over-
whelming evidence of guilt, it is clear that, even if the
defendant had been permitted to demonstrate for the
jury how he performs the field sobriety tests, and even
if the jury had believed that he was unable to perform
them due to a preexisting knee injury, it nevertheless
would have found him guilty of the charged offense.
Accordingly, I concur in the judgment.
   1
     As the majority explains, when a physical demonstration is offered for
the purpose of recreating the events at issue at trial, ‘‘the demonstration must
be performed under substantially similar conditions so that the rendition is
reasonably fair and accurate.’’ C. Tait & E. Prescott, Tait’s Handbook of
Connecticut Evidence (5th Ed. 2014) § 11.18, pp. 744–45.
   2
     Indeed, as the defendant argues, ‘‘performing the field sobriety tests in
a lit, flat, debris-free courtroom in the middle of the day actually constitute[d]
better conditions than those under which [he] performed [the tests]’’ on the
night of his arrest.